DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-3 were amended and claims 4 and 5 were newly added in the response filed on 1/25/2022.  Claims 1-5 are currently pending and under examination.
Response to Amendment
The Applicant's amendments, dated 1/25/2022, are sufficient to overcome the objection(s) to claims 1-3 of record (see p. 2-4 of the OA dated 11/10/2021).  Accordingly the objection(s) are withdrawn. 
The Applicant's amendments, dated 1/25/2022, are sufficient to overcome the 35 USC 112(b) rejections of claims 1-3 (see p. 5-9 of the OA dated 11/10/2021).  The deficiencies have been corrected, therefore the rejection is withdrawn.  
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  in claims 4 and 5, the text “(preparation route X)” at the end of the schemes should be deleted and replaced by –preparation route X--, wherein the parentheticals are removed.  Appropriate correction is required.
The Examiner also suggests that the Applicant may want to consider removing the reaction conditions from the arrows in the schemes of claims 4 and 5 as the text of claims 1 and 2 describes a much more detailed process than what is shown in the arrows.  The Examiner suggests either leaving the arrows blank/unmodified and just claim 1 or 2.  
Claim Rejections - 35 USC § 112(a)-New Matter and Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure. To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, or to be entitled to 
In the instant case, the scope of the claimed process appears to have been broadened without sufficient support from the disclosure as filed to support the amendment.  In the originally filed claims, the process of claim 1 was directed toward “a process method for producing pesticides (3a-3e)” which employed use of “1,3-cyclohexanedione substrate (1a-1e)” to produce an intermediate “2-carboxyl-1,3-cyclohexanedione compound 2(2a-2e)”.  In the OA dated 11/10/2021, these limitations were rejected under 35 USC 112(b) as being indefinite because it was unclear what the scope of each of the above compounds was limited to.  See p. 5-7.  The limitations were indefinite because it was unclear if the claimed process was limited to producing the compounds 3a-3e as shown in fig. 1, or if they were merely exemplary of the claimed process as they were claimed using parenthetical notation.  The confusion was further compounded because the preamble of claim 1 was directed to a method of producing “pesticides (3a-3e)” and the final step produced “pesticide compound 3(3a-3e)”, which appears to be a broader interpretation (producing pesticide compounds 3a-3e vs. producing a pesticide compound 3, as exemplified by 3a-3e).  This discrepancy was also present with respect to the intermediate compound “2-carboxyl-1,3-cyclohexanedione 2(2a-2e)”.  Substrate 1 was referred to as “1,3-cyclohexanedione substrate (1a-1e)” or “1,3-cyclohexadione”.  
To overcome the rejection, the Applicant has adopted the broader interpretation wherein the process can be used to synthesize any pesticide that can be produced from via an intermediate 2-carboxyl-1,3-cyclohexanedione compound according to the claimed process conditions.  However, it is not clear that the originally filed disclosure supports this interpretation.  
The originally filed drawings (filed 12/17/2020) contain fig. 1 and fig. 2:

    PNG
    media_image1.png
    353
    754
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    340
    521
    media_image2.png
    Greyscale
.
	Though the product produced in Fig. 1 is not labeled, Fig. 2 clearly shows that it corresponds to compounds 3(a-e).
	The specification as originally filed on 12/17/2020 only speaks generally of the process in [0001]. From the beginning of the discussion of the summary of the invention in [0006] until the end of the specification, and including the abstract, the process is only 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See MPEP 2163.  In addition to the new matter issues addressed above, as the claimed method is specifically directed toward producing a pesticide there is now an issue of written description regarding whether the Applicant was in possession of a process for producing any possible compound which can be employed as a pesticide by subjecting any 1,3-cyclohexanedione substrate to the claimed reaction conditions.  The only 1,3-cyclohexandione substrates described by the Applicant correspond to those of formula (1a-1e) as shown in fig. 1 (see above).  In fig. 1, R is H or a lower alkyl group.  The corresponding pesticides produced therefrom correspond to compounds of formula (3-3e) and compounds of formula (4a-4e) as shown in fig. 2 (see above), where R has the same definition.  Also see [0163-0170] of the specification as filed, which tests the pesticide activity of compounds 3a-3e.  The specification does not teach or discuss any 
Claims 4 and 5 are not included in the rejection because they are limited to the scope of the reaction described in fig. 1.
Specification
The amendment filed 1/25/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the broadening amendments to [0008-0018] and the abstract.  See the above 35 USC 112(a) rejection for a full discussion of why the amendments constitute new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Subject Matter free from the Prior Art
	As originally indicated on p. 9-12 of the OA dated 11/10/2021, if the scope of the process is limited to that which the Applicant was in possession of at the effective filing date of the claimed invention, then the process would be free from the prior art.  Also see p. 32-33 of the response filed on 1/25/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622